Exhibit 10.23

Conyers Heritage Assumption

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Joinder”) is made as of December 15, 2014, by
INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation (the “Joinder
Party”), having an address at 2901 Butterfield Road, Oak Brook, Illinois 60523
for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES TRUST
2011-C5, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2011-C5, having
an address of c/o Midland Loan Services, 10851 Mastin, Suite 700, Overland Park,
Kansas 66210 (“Lender”).

RECITALS

Lender is the holder and owner of a loan in the original principal amount of
FOUR MILLION FOUR HUNDRED SIXTY THOUSAND AND NO/100 DOLLARS ($4,460,000.00) (the
“Loan”) made by JPMorgan Chase Bank, National Association, a banking association
chartered under the laws of the United States of America (“Original Lender”), to
KRG Conyers Heritage, LLC, f/k/a/ Inland Diversified Conyers Heritage, L.L.C., a
Delaware limited liability company (“Original Borrower”), evidenced by that
certain Promissory Note dated June 13, 2011 (such Promissory Note, together with
all extensions, renewals, replacements, restatements or modifications thereof,
the “Note”) and pursuant to a Loan Agreement dated June 13, 2011 between
Original Borrower and Original Lender, as amended by that certain Consent
Agreement dated July 1, 2014 (“Consent Agreement”) between Lender, Original
Borrower, Kite Realty Group, L.P., a Delaware limited partnership (“Kite OP”),
and Kite Realty Group Trust, a Maryland real estate investment trust (“Kite
Trust”, and together with Kite OP, collectively, the “Original Joinder Party”)
(as the same may hereafter be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, the “Loan
Agreement”). In connection with the Consent Agreement, Original Joinder Party
executed and delivered to Lender that certain Joinder Agreement dated July 1,
2014 (the “Original Joinder”).

The Loan is secured by, among other things, that certain Deed to Secure Debt,
Assignment of Leases and Rents and Security Agreement, dated June 13, 2011 given
by Original Borrower to Original Lender and encumbering the property as
described therein (“Property”) (as the same may hereafter be amended, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time, the “Mortgage”). The Loan Agreement, Mortgage, Note, Consent Agreement,
and Assumption Documents (defined below) together with all other documents,
agreements, certificates and instruments evidencing, securing, governing or
otherwise pertaining or related to the Loan or the Assumption are hereinafter
collectively referred to as the “Loan Documents”). Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Loan Agreement.

1

 

IREIT Conyers Heritage, L.L.C., a Delaware limited liability company
(“Borrower”) desires to acquire Original Borrower’s interest in the Property and
to assume the Loan (collectively, the “Assumption”) pursuant to the terms of
certain consent documents, including but not limited to, that certain Consent
and Assumption Agreement with Release dated the date hereof by and among
Borrower, Original Borrower, Lender, Joinder Party and others (the “Assumption
Agreement”), and certain other documents, instruments and agreements (together
with the Assumption Agreement, the “Assumption Documents”), to be executed
concurrently herewith. Lender has agreed to the consent to the Assumption
subject to the satisfaction of certain conditions more specifically set forth in
the Assumption Documents, including the condition that Joinder Party execute and
deliver this Joinder. The Note, the Mortgage, the Loan Agreement, the Joinder,
and the Consent Agreement together with all other documents, agreements,
certificates and instruments evidencing, securing, governing or otherwise
pertaining or related to the Loan or the Assumption are collectively referred to
as the “Loan Documents.” Capitalized terms used but not defined herein shall
have the meaning set forth in the Loan Agreement.

Joinder Party has a direct or indirect interest in Borrower, and will directly
and substantially benefit from Lender’s entering into the Assumption, and
Joinder Party therefore has agreed to execute and deliver this Joinder, which is
being attached to the Loan Agreement.

 

The foregoing recitals are incorporated into this Joinder by this reference.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Joinder Party, intending to be legally bound, hereby covenants, represents,
warrants, acknowledges and agrees as follows:

(a) Joinder Party has read and reviewed the Loan Agreement, and is familiar with
the terms and provisions thereof.

(b) Joinder Party covenants and agrees to observe and perform all of the
covenants and agreements of Joinder Party contained in Section 9.1 of the Loan
Agreement.

(c) The obligations of Joinder Party under this Joinder Agreement are
enforceable against Joinder Party and are not subject to any defenses, offsets
or counterclaims.

(d) The provisions of this Joinder Agreement are for the benefit of Lender.

(e) THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.



[Remainder of page intentionally left blank]

2

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

JOINDER PARTY

INLAND REAL ESTATE INCOME TRUST,

INC, a Maryland corporation

 

 

 

 

By: /s/ David Z. Lichterman

Name: David Z. Lichterman

Title: Vice President, Treasurer & CAO

 

 

